13‐352‐cv 
        Godlewska v. Human Development Association 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 8th day of April, two thousand fourteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                      SUSAN L. CARNEY, 
                                  Circuit Judges, 
                      RICHARD K. EATON, 
                                  Judge.* 
        ____________________________________________  
         
        ELZBIETA GODLEWSKA, KRYSTYNA  
        BIELAWSKA, BARBARA HATALA, BARBARA  
        PILCH, on behalf of themselves and all others  
        similarly situated,  
         
                                  Plaintiffs‐Appellants, 
         
        BOLESLAW PRYZGODA, 
         
                                  Appellant, 


        *Judge Richard K. Eaton, of the United States Court of International Trade, sitting by 
        designation.
 
              ‐v.‐                                         No. 13‐352‐cv 
 
HUMAN DEVELOPMENT ASSOCIATION, 
INC., aka HDA, YECHILA GRUENWALD, 
individually and as Executive Director of HDA, 
aka YECHIEL GRUENWALD, ZVI 
KESTENBAUM, MARINA VOSKOBOYNIKO, 
GOLDA POKHIS, aka OLGA POKHIS, 
MARGARARITA ZILBERT, JANE DOE, aka 
FRIEDMAN, JANE DOE, 1‐10, JOHN DOE, 1‐10, 
being fictitious names, their true identities not yet 
known to the Plaintiffs, CITY OF NEW YORK 
HUMAN RESOURCES ADMINISTRATION, 
CITY OF NEW YORK, 
 
                          Defendants‐Appellees.             
____________________________________________  
 
FOR APPELLANTS:           ROBERT WISNIEWSKI, Robert Wisniewski P.C., New 
                          York, NY. 
 
FOR APPELLEES:            BENJAMIN WELIKSON, Assistant Corporation 
                          Counsel (Andrea O’Connor, Francis F. Caputo, on the 
                          brief), for Michael A. Cardozo, Corporation Counsel, 
                          New York, NY.                
____________________________________________  
 
      Appeal from the United States District Court for the Eastern District of 
New York (Joan M. Azrack, Magistrate Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court be and 

hereby is AFFIRMED. 



                                        2
      Appellants challenge an order and judgment by the United States District 

Court for the Eastern District of New York (Azrack, U.S.M.J.) finding the New 

York City Human Resources Administration (“HRA”) and the City of New York 

(collectively, “Municipal Defendants”) not to be Appellants’ joint employer and 

accordingly granting Appellees’ cross‐motion for summary judgment on that 

issue. We assume the parties’ familiarity with the underlying facts, procedural 

history, and issues on appeal. 

      Having reviewed the factors set forth in Carter v. Dutchess Community 

College, 735 F.2d 8, 12 (2d Cir. 1984), and Zheng v. Liberty Apparel Co., 355 F.3d 61, 

72 (2d Cir. 2003), as useful for assessing the economic reality of a putative 

employment relationship, we find based on these factors and the totality of the 

circumstances that there is not an employment relationship between the 

Appellants and the Municipal Defendants.  

      For this reason the judgment of the district court is AFFIRMED. 

                           
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                                             




                                             3